AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                           Page 1 of I



                                            lJNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                    v.                                                                       (For Offenses Committed On or After November I, 1987)


                            Gabriel Reyes-Benito                                                              CaseNumber: 3:19-mj-21907




REGISTRATION NO. 74951298
                                                                                                                                               MAY 1 5 2019
THE DEFENDANT:
 [:gj pleaded guilty to count(s) __:l'._::'.:of'.:...C::::::'.:om~p~la'.'.:in~t'..__ _ _ _ _ _ _ _--J.~ci;.:Li:;..~\.i'i·~f?'K#;.!)u'.;'i·:;i'.~.g;;ic,':irnD;~E~.C.r;\J~'LloElu1ERl.1'TilAJI--
                                                                                                                                                 01

                                                                                                         BY                                                           D'.::PUTY
 D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                                                             Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                                   1

  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      i!5'"TIME SERVED                                                D _ _ _ _ _ _ _ _ _ _ days

  [:gj Assessment: $10 WAIVED [:gj Fine: WAIVED
  [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                             charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Wednesday, May 15, 2019
                                                                                                         Date of Imposition of Sentence


 Received              ~;:c_:)f""~
                        _
                 -~b-US_M     _ L_ _ _ __

                                                                                                          nii:JtLacK
                                                                                                          UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                                                                 3:19-mj-21907
                                                                                                                                                                                                  I
